           Case 1:19-cv-01113-DAD-SAB Document 18 Filed 07/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
     NATIONAL UNION FIRE INSURANCE                        No. 1:19-cv-01113-NONE-SAB
11   COMPANY OF PITTSBURGH, PA.,
                                                          ORDER ADOPTING FINDINGS AND
12                   Plaintiff,                           RECOMMENDATIONS AND GRANTING
                                                          PLAINTIFF’S MOTION FOR DEFAULT
13           v.                                           JUDGMENT
14   DONA SHORES,                                         (Doc. Nos. 14, 15)
15                   Defendant.
16

17          Plaintiff National Union Fire Insurance Company of Pittsburgh, PA. filed the complaint in
18 this action on June 3, 2020, alleging that Defendant Dona Shores fraudulently embezzled more

19 than $1.3 million from plaintiff’s insured, the Visalia Public Cemetery District. (Doc. No. 1.)
20 Defendant Shores is also currently facing related criminal charges in Tulare County Superior

21 Court. (See People v. Dona Shores, VCF360063). After defendant failed to respond to the

22 complaint in this civil action, default was entered by the clerk, and plaintiff filed a motion for

23 default judgment, which was referred to the assigned magistrate judge pursuant to 28 U.S.C. §

24 636(b)(1)(B) and Local Rule 302. (Doc. Nos. 10, 14.)

25          On June 3, 2020, the magistrate judge filed findings and recommendations, recommending
26 that plaintiff’s motion for default judgment be granted. The findings and recommendations were
27 served on plaintiff and contained notice that any objections to the findings and recommendations

28


                                                      1
           Case 1:19-cv-01113-DAD-SAB Document 18 Filed 07/23/20 Page 2 of 2


 1 were to be filed within fourteen (14) days from the date of service.1 The period for filing

 2 objections has passed and no objections have been filed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4 de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5 and recommendations to be supported by the record and by proper analysis. 2

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.     The findings and recommendations, filed June 3, 2020, (Doc. No. 15.) are

 8                 ADOPTED IN FULL;

 9          2.     Plaintiff’s motion for default judgment, filed March 17, 2020 is GRANTED;

10          3.     Default judgment is ENTERED in favor of Plaintiff Union Fire Insurance

11                 Company of Pittsburgh, PA. and against Defendant Shores in the amount of

12                 $1,342,387.00 with post-judgment interest on the entire award from the date

13                 judgment calculated at the applicable statutory rate;

14          4.     The Clerk of the Court is DIRECTED to assign a district judge to this case for the

15                 purpose of closing the case and to CLOSE THIS CASE; and

16          5.     Plaintiff is directed to personally serve this order on defendant and provide a copy

17                 of this order to defendant’s attorney in the criminal case pending in state court.

18 IT IS SO ORDERED.

19
         Dated:   July 22, 2020
20                                                     UNITED STATES DISTRICT JUDGE

21

22

23

24   1
       Defendant’s criminal defense attorney, Charles F. Magill, was also informed of this lawsuit and
     provided a copy of the findings and recommendations. (Doc. No. 14-1 at ¶ 8; Doc. No. 17.)
25
     2
26   The court notes that no party has requested entry of a stay of this civil action pending resolution
   of the related criminal charges against defendant. In the absence of any appearance in this action
27 or participation by defendant, there is no basis to defer entry of default judgment. Should any
   party believe reconsideration as to that issue is warranted, the Federal Rules of Civil Procedure
28 provide mechanisms for such a motion.


                                                     2
